DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on March 06, 2019 in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 06, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: The disclosed invention addresses the need in the art for deploying Machine Learning (ML) pipelines for security applications. Wherein, cloud providers and Enterprises can deploy Machine Learning pipelines for a variety of reasons. And, these providers can use ML in security applications for the classification of traffic, learning new patterns, detecting malware, etc. The closest prior art of record, MA US Publication No. 2020/0259753, discloses an internetworking device in a network, one or more encrypted packets in a flow; Akyol et al. US Publication 2008/0205403 disclose methods and systems for processing packets in data network using multistage classification. Kumar et al. US Publication No. 2015/0263901 disclose method for service node originated service chains in a network environment is provided and includes receiving a packet at a service node in a network environment that includes a plurality of service nodes and a central classifier, analyzing the packet for a service chain modification or a service chain initiation, classifying the packet at the service node to a new service chain based on the analysis, initiating the new service chain at the service node if the analysis indicates service chain initiation, and modifying an existing service chain for the packet to the new service chain if the analysis indicates service chain modification. Kampmann US Publication No. 2017/0048152 discloses method to control an application of a service providing module to a data packet flow carried out by a target node classification entity and to a corresponding target node classification entity. However, the closest prior art of record failed to show “verifying traffic classification comprising: designating, at a first node, a classification to a received packet according to a local model; and verifying the classification of the packet by the first node by: sending packet information describing the packet to a distributed network comprising multiple nodes, wherein the packet information comprises attributes of the packet; verifying the classification of the packet from receiving results from a second node that, based on the attributes, independently classifies the packet; and updating decentralized information for classifying packets based on the verified traffic classification”. These claimed features being present in the 

As per claims 2-7, 9-14 and 16-20, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, 8 and 15. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
April 8, 2021